912 F.2d 465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clarence COLLINS, Plaintiff-Appellant,v.ALLIED CHEMICAL CORPORATION, Defendant-Appellee.
No. 89-1834.
United States Court of Appeals, Sixth Circuit.
Aug. 29, 1990.

Before KEITH and KRUPANSKY, Circuit Judges, and JORDAN, District Judge.*
PER CURIAM:


1
Plaintiff Clarence Collins ("Collins") appeals from the district court's June 16, 1989 order granting defendant Allied Chemical Corporation's ("Allied") motion for judgment notwithstanding the verdict.  Allied discharged Collins after the spillage of approximately 1,000 gallons of oil on May 12, 1986 at Allied's Zug Island Plant.  The record below chronicles Collins' poor work record throughout his employment at Allied.  Nevertheless, on December 15, 1988, the jury rendered its verdict finding that Collins had been terminated without just cause and awarded him $70,000.  In granting Allied's motion for judgment notwithstanding the verdict, the district court determined that based on the overwhelming and uncontroverted evidence, Collins had had a long history of unacceptable work performance at Allied, and it was Collins' negligence that led to the spillage on May 12, 1986.  Reasonable minds could not find a lack of just cause for Collins' discharge.


2
Having carefully considered the record, the briefs, and the parties' oral arguments, we find no error warranting reversal.  Therefore, we AFFIRM the order and judgment of the Honorable Ralph M. Freeman, United States District Judge for the Eastern District of Michigan.**



*
 The Honorable Leon Jordan, United States District Judge for the Eastern District of Tennessee, sat by designation


**
 The Honorable Ralph M. Freeman died in May 1990